 Case 19-02027         Doc 55   Filed 07/23/20      Entered 07/23/20 10:57:40         Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT
                                HARTFORD DIVISION

In re:                                        :       Chapter 7
                                              :
INTEGRITY GRAPHICS, INC.,                     :       Bankruptcy Case No. 17-21513(JJT)
                                              :
      Debtor.                                 :
__________________________________            :
                                              :
BONNIE MANGAN, TRUSTEE,                       :
                                              :
         Plaintiff,                           :       Adversary Proceeding No. 19-2027
                                              :
V.                                            :
                                              :
PEOPLE’S UNITED BANK, N.A., et al.,           :
                                              :
         Defendants.                          :

  STATEMENT IN PARTIAL SUPPORT OF SUPPLEMENTAL MEMORANDUM OF
  LAW BY PEOPLE’S UNITED BANK, N.A., IN SUPPORT OF MOTION TO DISMISS

         GHP Media, Inc., by and through their undersigned attorneys, Coan, Lewendon, Gulliver

& Miltenberger, LLC, and Joseph LaValla, by and through his attorneys, Reid and Riege, P.C.,

hereby file this statement in partial support of the Supplemental Memorandum of People’s

United Bank, N.A., (“PUB”) in Support of Motion to Dismiss [ECF No. 53] (the “Supplemental

Memorandum”).

         PUB argues in its Supplemental Memorandum that Bonnie Mangan, Trustee (the

“Trustee”), may recover an avoidable transfer only if such a recovery is beneficial to the estate.

PUB argues that a recovery of the assets transferred will result in the estate recovering the assets

subject to PUB’s secured claim, citing In re Bankvest Capital Corp., 375 F.3d 51, 67 (1st Cir.

2004). PUB argues that the presence of its secured claim will defeat any benefit to the estate.

GHP and Mr. LaValla are aware of no contrary authority and agree. The lack of any benefit to


                                                     1

25521.001/732420.1
 Case 19-02027         Doc 55     Filed 07/23/20      Entered 07/23/20 10:57:40           Page 2 of 4



the estate requires a dismissal of the avoidance claims against all of the Defendants to this

adversary proceeding (to the extent that the transferred assets were subject to PUB’s lien). If the

avoidance of the transfers does not benefit the estate, then the Trustee must cease pursuing the

avoidance actions in toto.

         Moreover, if the Trustee cannot recover from PUB, which GHP and LaValla regard as

the initial transferee, then she cannot recover from GHP or LaValla, its “immediate or mediate”

transferees, at best. The Trustee has failed to allege in her complaint which of the Defendants is

an initial transferee and which are “immediate or mediate transferees” as those terms are used in

11 U.S.C. § 550(a)(1) and (2) See Complaint, at ¶¶ 48, 56, 63, 69 and prayer for relief. This is a

further deficiency in the Trustee’s complaint as drafted.

         The essential flaw in the Trustee’s complaint is that she fails to plausibly allege that the

amount paid for the assets was less than their value, resulting in a complaint that does not

plausibly allege any benefit to the estate. The Trustee may recover only the assets or their value.

See 11 U.S.C. § 550 (“to the extent that a transfer is avoided under section 544, . . . [or] 548, of

this title, the trustee may recover, for the benefit of the estate, the property transferred, or, if the

court so orders, the value of such property.” ). If the value of the assets will be insufficient to

pay PUB’s secured claim and/or GHP’s or LaValla’s potential lien(s) under 11 U.S.C. § 548(c),

then this adversary is both pointless and meritless. The Defendants have already fully briefed

how the Trustee has failed to plausibly allege that the amount paid for the assets was less than

their reasonable value in the Defendants’ initial memorandum in support of their motion to




                                                        2

25521.001/732420.1
    Case 19-02027        Doc 55      Filed 07/23/20        Entered 07/23/20 10:57:40              Page 3 of 4



dismiss.1 See Memorandum in Support of Motion to Dismiss [ECF No. 20], at pp. 7 – 10. It is

for this reason that the Trustee’s complaint must be dismissed.

         WHEREFORE, GHP Media, Inc. and Joseph LaValla file this statement in partial

support of PUB’s Supplemental Memorandum.

                                                     GHP MEDIA, INC.



                                                     By /s/ Timothy D. Miltenberger
                                                     Timothy D. Miltenberger (ct08874)
                                                     Coan, Lewendon, Gulliver & Miltenberger, LLC
                                                     495 Orange St.
                                                     New Haven, CT 06511
                                                     (203) 624-4756
                                                     (203) 865-3673 Facsimile
                                                     tmiltenberger@coanlewendon.com

                                                     And

                                                     JOSEPH LAVALLA

                                                      By /s/ Jon P. Newton________
                                                     Jon P. Newton (ct03376)
                                                     Reid and Riege, P.C.
                                                     One Financial Plaza
                                                     Hartford, CT 06103
                                                     (860) 278-1150
                                                     (860) 240-1002 Facsimile
                                                     jnewton@rrlawpc.com




1
        If the Trustee plausibly alleged that the assets were worth more than the purchase price and/or the amount
of PUB’s lien, she could conceivably recover the difference between their value and the amount paid or the amount
of PUB’s lien. But she did not do so.
                                                             3

25521.001/732420.1
 Case 19-02027       Doc 55     Filed 07/23/20     Entered 07/23/20 10:57:40         Page 4 of 4



                                CERTIFICATE OF SERVICE

        I hereby certify that on July 23, 2020 a copy of the foregoing was filed electronically and
will be sent by email to all parties by operation of the Court’s electronic filing system to all
appearing parties. Parties may access this filing through the Court’s CM/ECF System.


                                                     /s/ Timothy D. Miltenberger
                                                     Timothy D. Miltenberger




                                                     4

25521.001/732420.1
